The defendant’s contention that his plea of guilty should not have been accepted by the court without conducting a further inquiry is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Unlike an allocution that actually negates an essential element of the crime pleaded to, the failure of a pleading defendant to recite every element of the crime does not necessarily suggest that the plea of guilty is improvident or baseless so as to trigger a duty on the part of the court to inquire further (see, People v Lopez, 71 NY2d 662, 666, n 2; People v Tapia, 197 AD2d 370, 371).
In light of the defendant’s valid waiver of his right to appeal, we do not review the defendant’s contentions that his oral motion to withdraw his plea should have been granted or that the court should have conducted a further inquiry into this motion (see, People v Hall, 176 AD2d 960). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.